DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: in the last sentence in Par. [0022], “the third valve 215” should be --the third valve 235--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the fluid line corresponds to the high integrity pressure protection system, primary valve or the at least one secondary ,
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: examiner does not reasonable understand how closing a primary valve and closing at least one secondary valve after detecting an over pressurization of fluid in the fluid line would decrease the pressure to below an acceptable level as taught by claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. WO 2019200311 (Johns).
Regarding claim 1, Johns discloses a method of blowing out debris or sand from a separation device (308), comprising: opening a second valve assembly (318) of a valve control system such that the second valve assembly is not exposed to pressurized fluid from the separation device when opening (pg. 24, lines 14-18; Fig. 3)( examiner contends it is well known to open the second valve before the first valve to prevent damaging the second valve  due to the fluid and debris exiting the system); opening a first valve assembly (318) of the valve control system, wherein the first valve assembly (318) is downstream of the separation device and upstream of the second valve assembly (318) and in fluid communication with each (pg. 33, lines 14-1; Fig. 3); blowing debris or sand from the separation device through the first valve assembly , the second valve assembly, and through a choke port of a third valve assembly (324) of the valve control system (pg. 24, lines 19-21; Fig. 3), wherein the third valve assembly (324) is downstream of and in fluid communication with the second valve assembly (318) (The computing device 320 is operatively connected to one or more of the outlet valves 318 for automatic control of the outlet valve(s) 318 to automatically empty the particulate matter from the vessel 368 of the sand separator 308; pg. 21, lines 10-15); then closing the first valve assembly; and then closing the second valve assembly such that the second valve assembly is not exposed to pressurized fluid from the separation device when closing (The first and second valve assemblies 318 are controlled by a computing device 320. Examiner contends the computing device 320 can be programed.).
Johns teaches all of the structure in in independent claim 1 however, Johns does not teach the sequence of opening and closing the first and second valve as disclosed in the current claim.  
Nonetheless, Johns teaches the first and second valve assemblies 318 are controlled by a computing device 320. (pg. 21, lines 13-15). Examiner contends the computing device 320 can be programed to perform the sequence of opening and closing the first and second valve as taught by in the current claim.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Johns Computer device so that it can opening and closing the first and second valve in the sequence taught in the first claim since it is well known in the art that computing device 320 can be programmed. This would achieve the predictable result of preventing damage of the valves as fluid and debris exiting the system.
Regarding claim 2, Johns discloses opening the second valve assembly comprises supplying pressurized fluid to a second valve actuator of the second valve assembly to move a second valve of the second valve assembly into an open position to allow fluid flow through the second valve. (hydraulic actuator; pg. 24, lines 9-12).
Regarding claim 21, Johns discloses a method of closing fluid flow through a high integrity pressure protection system, comprising: monitoring (monitoring with pressure sensor 348) a fluid pressure in a fluid line; detecting an over pressurization of fluid in the fluid line; closing a primary valve (318) of the high integrity pressure protection system in response to detecting the over pressurization of fluid in the fluid line; closing at least one secondary valve (318) of the high integrity pressure protection system in response to detecting the closing of the primary valve; opening the at least one secondary valve when the fluid pressure in the fluid line is below an acceptable level; and then opening the primary valve in response to detecting opening of the at least one secondary valve. (pg. 19, line 24-pg. 20, line 15; Fig. 3). Examiner contends the valves can be opened and closed based on the measured pressure from the pressure sensor.
Regarding claim 22, Johns discloses at least one of a control device (320) and an actuator control system (222) of the high integrity pressure protection system monitors the fluid pressure in the fluid line and detects the over pressurization of fluid in the fluid line via a sensor (348) configured to measure the fluid pressure in the fluid line. (Fig. 3).
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johns in view of Moseley et al. PG Pub. 2017/0285668 (Moseley).
Regarding claim 3, Johns discloses the valve (318) is a plug valve, but states other type of valve can be used. (pg. 24, lines 7-9). Additionally, the actuator can be a hydraulic actuator (pg. 24, lines 9-12) for the valve (318), but does not teach the second valve actuator comprises a piston, a biasing member biasing the piston, and a piston rod coupled to a gate valve.
Nonetheless Moseley teaches a pressure relief valve that has a gate (38), piston (6), stem (12) and a spring. (Par. [0032]; Fig. 2).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the hydraulic plug valve in Johns with the hydraulic gate valve taught by Moseley for the purpose of controlling fluid flow through a tubular. This simple substitution would achieve the predictable result regulating or controls the flow of a fluid through a passageway.
Regarding claim 4, Moseley discloses the pressurized fluid is supplied by an actuator control system in fluid communication with the second valve actuator, wherein the actuator control system comprises a fluid reservoir and a pump assembly (hydraulic pump and reservoir assembly 308) configured to pump pressurized fluid from the fluid reservoir to the second valve actuator. (Par. [0034]).
Regarding claim 5, Johns discloses opening the first valve assembly comprises removing pressurized fluid from a first valve actuator (350) of the first valve assembly to move a first valve (318) of the first valve assembly into an open position to allow fluid flow through the first valve. (hydraulic actuator; pg. 24, lines 9-12). The first valve is connected to a hydraulic actuator and the actuator will open and close the valve.
Regarding claim 6, the rejection of 3 above applies since the first and second valves are the same and are both are controlled by a hydraulic actuator.
Regarding claim 7, Moseley discloses the pressurized fluid from the first valve actuator is returned to the fluid reservoir of the actuator control system. (Par. [0034]). It is inherent the pressurized fluid returns to the reservoir since the same fluid is utilized to open the valve.
Regarding claim 8, Johns discloses the choke port of the third valve assembly (324) is formed in a gate valve of the third valve, wherein the gate valve of the third valve further comprises a full bore opening having a diameter greater than a diameter of the choke port, wherein the full bore opening allows fluid flow through the third valve when in an open position. (pg. 24, lines 19-21; Fig. 3). Examiner contends the valve can be a gate valve with a choke port.  
Regarding claims 9-10, Johns in view of Moseley discloses a first and second hydraulically actuated gate valve.  Examiner contends it is inherent that fluid from the reservoir and spring will be used to open or close the valves. 
Regarding claim 11, Johns discloses a control valve system, comprising: a first valve  (318) assembly positioned upstream of and in fluid communication with a second valve  assembly (318), the second valve assembly being positioned upstream of and in fluid communication with a third valve assembly (324) that is a choke. Furthermore, Johns discloses the valve (318) is a plug valve, but states other type of valve can be used. (pg. 24, lines 7-9). Additionally, the actuator can be a hydraulic actuator (pg. 24, lines 9-12) for the valve (318), but does not teach the second valve actuator comprises a piston, a biasing member biasing the piston, and a piston rod coupled to a gate valve.
Nonetheless Moseley teaches a pressure relief valve that has a gate (38), piston (6), stem (12) and a spring. (Par. [0032]; Fig. 2).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the first, second and third hydraulic plug valves in Johns with 
Regarding claim 12, Johns discloses a first actuator control system (222) in communication with the first valve assembly (318) and the second valve assembly (318), wherein the first actuator control system is configured to actuate the first and second valve actuators (350) to move the first and second valves between the open position and the closed positon. (Fig. 3).
Regarding claim 13, Johns discloses the first actuator control system comprises a fluid reservoir and a pump assembly (hydraulic pump and reservoir assembly 308) configured to pump pressurized fluid from the fluid reservoir to the first and second valve actuators. (Par. [0034]).
Regarding claim 14, Moseley discloses the first valve actuator further comprises a biasing member (spring) biasing the gate valve of the first valve into the open position, and wherein the second valve actuator further comprises a biasing member (spring) biasing the gate valve of the second valve into the closed position. (Par. [0032]; Fig. 2).
Regarding claim 15, Johns discloses a second actuator control system (222) in communication with the third valve assembly (324), wherein the second actuator control system is configured to actuate the third valve actuator to move the third valve between the open position and the closed positon. (Fig. 3).
Regarding claim 16, Johns discloses the second actuator control system comprises a fluid reservoir and a pump assembly (hydraulic pump and reservoir assembly 308) configured to pump pressurized fluid from the fluid reservoir to the third valve actuator. (Par. [0034])
Regarding claim 17, Moseley discloses the third valve actuator further comprises a biasing member (spring) biasing the gate valve of the third valve into the closed position. (Par. [0032]; Fig. 2).
Regarding claim 18, Johns discloses a control device (320) operable to control the first and second actuator control systems (222) via wired or wireless communication to actuate the first, second, and third valve assemblies. (Fig. 3).
Regarding claim 19, Moseley discloses at least one of the first, second, and third valve assemblies comprises a double acting valve (double acting hydraulic DAH gate valve assemblies 302 and 303; Par. [0034]; Figs. 2-3) that is moveable between both the open positon and the closed position by pressurized fluid.
Regarding claim 20, Johns discloses a control device in communication with an actuator control system (222), wherein the control device (320) is configured to operate the actuator control system to actuate at least one of the first, second, and third valve assemblies (318, 324) between the open position and the closed position. (Fig. 3).
Allowable Subject Matter
Claims 23-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676